Citation Nr: 1121125	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.   

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified in a Travel Board hearing in June 2007.  In March 2010, the Board notified the Veteran that the Veterans Law Judge who had conducted the Travel Board hearing was no longer employed by the Board.  In April 2010, the Veteran requested another Travel Board hearing.  As such, this matter was remanded in May 2010 for another Travel Board hearing, which was held in January 2011.  

The Board received additional evidence from the Veteran during the Travel Board hearing in January 2011.  The new evidence was accompanied by a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.


FINDINGS OF FACT

The competent evidence of record shows that there is a current diagnosis of PTSD that is related to a verified in-service stressor.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disability shown after service, when all the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record must show: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between PTSD and the claimed in-service stressor; and (3) combat status or credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which requires that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).

Evidence necessary to establish that the claimed in-service stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Moreau, 9 Vet. App. at 395-96.  

In this case, the Veteran has been diagnosed with PTSD.  In the October 2009 VA Compensation and Pension Examination, the Veteran was diagnosed with PTSD, chronic by a VA staff psychologist that conformed to the DSM-IV criteria.  Therefore, the Board finds that he Veteran has a current diagnosis of PTSD.  

Additionally, the VA examination also provided a causal nexus between the diagnosed PTSD and a claimed in-service stressor.  The VA psychologist reviewed the claims file and interviewed the Veteran.  The psychologist noted two stressors that the Veteran reported.  First, there was an incident involving the Veteran when he was on guard duty.  A corporal snuck up behind the Veteran while on guard duty, put his arm around the Veteran's neck, and pointed a gun to his head and told the Veteran that he would be dead if he were in Vietnam.  Second, a friend of the Veteran's, R.P., was involved in a motor vehicle accident and was killed.  Just prior to the accident, the Veteran was given some coffee by R.P. and the Veteran told him to get some rest before his parents arrived for a visit.  While R.P. was driving away, he drove under a flat bed semi tractor trailer and the top of the van was peeled back.  The Veteran reported that he witnessed R.P.'s injured body being removed from the van that was covered in blood.  R.P. died shortly after the accident.  The psychologist considered the Veteran's reported stressors and found that these incidents caused the Veteran to re-experience these incidents through intrusive recollections and bad dreams.  The Veteran would avoid thoughts and feelings associated with these events.  The Veteran would also have persistent symptoms of increased arousal including sleep impairment, hypervigilance, concentration difficulty and exaggerated startle response.  The psychologist opined that based on the interview with the Veteran, review of the claims file and review of the treatment records, the Veteran met the criteria for PTSD.  

Further, as the Veteran did not engage in combat, at least one of the alleged in-service stressors is verified.  Specifically, in an October 2009 Memorandum from the VA, the death of R.P. was verified.  In October 1967, R.P. was driving the alert truck and stopped to give the Veteran some coffee.  Shortly thereafter, there was an accident including a flat bed truck that cut off the top of the pickup driven by R.P.  The memorandum verified the accident in October 1967 and the death of R.P.  The memorandum concluded that the stressor had been corroborated.  

The Board also notes that the stressor involving the corporal was also corroborated by buddy statements submitted by the Veteran.  The statements indicated that the corporal was a vindictive person, not well liked and the actions reported by the Veteran were characteristic of the corporal.   Although none of the buddy statements include an eye-witness account of the stressor event, the Veteran's behavior after the event was corroborated and observed by the witnesses.  The Board finds that additional development of this stressor is not necessary as there is one stressor that has been sufficiently verified.  

Based on the foregoing, the Board finds that service connection is warranted.  There is a current medical diagnosis of PTSD in conformance with DSM-IV.  The VA examination provided a causal nexus between PTSD and the claimed in-service stressor and the death of R.P. was sufficiently verified.  Therefore, the Board finds that the criteria for service connection have been met and service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


